Citation Nr: 1400027	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include residuals of a torn rotator cuff.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2010 substantive appeal, the appellant requested a hearing at a local VA office before a Member of the Board.  He was scheduled for a hearing for June 2012, but he did not report for this hearing.  He has neither requested a new hearing nor shown good cause for his failure to report to the prior hearing.  Therefore, his Board hearing request is deemed withdrawn.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a left shoulder disability, claimed as residuals of a torn rotator cuff.  He contends that this disability resulted from a multi-story fall that was documented to have occurred in service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board finds that the McLendon requirements are satisfied with respect to the Veteran's left shoulder disability claim.  With respect to the first McLendon element, the evidence reflects that the Veteran underwent a left rotator cuff repair in September 2008.  

The evidence also satisfies the second McLendon element, that an event, injury, or disease occurred in service.  The Veteran's service treatment records reflect that he sustained extensive injuries to his lower body, as well as a head injury, in an approximately four-story fall on the U.S.S. Yosemite in March 1975.

The record also contains evidence that satisfies the low threshold of the third McLendon element.  Specifically, a May 2008 VA medical record describes the in-service injury and notes that the Veteran has had increasing shoulder pain over the years.  The Veteran's orthopedic surgeon opines that "given his history, the shoulder is probably an old injury with a separated AC joint that went on to an eventual rotator cuff tear which is documented on the MRI and on physical examination."  A September 2008 record from the same surgeon notes that "[t]he injury had occurred in a fall into the hold of a ship while the patient was in the Navy." 

There is, however, insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board thus finds it necessary to remand this claim for an examination and a medical opinion.

While this case is on remand, the Board finds it necessary to conduct additional development in order to ensure that the record is as complete as possible.  First, the Board notes that the Veteran's service treatment records reflect that he was hospitalized at the Naval Regional Medical Center in Jacksonville, Florida, following his March 1975 fall.  He may have also been hospitalized aboard the U.S.S. Yosemite.  Such records are not usually associated with the Veteran's regular service treatment records and must be requested separately from the facility at which he was hospitalized.  On remand, the AMC should take appropriate steps to obtain the Veteran's in-service hospitalization records. 

Finally, on remand, the AMC should ensure that the Veteran's complete VA medical records have been obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take the appropriate steps to locate any records from the Veteran's hospitalization at the Naval Regional Medical Center in Jacksonville, Florida, and the U.S.S. Yosemite in March 1975.  The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received.  

2.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  

3.  Following completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to whether he has a current left shoulder disability, to include any residuals of his torn left rotator cuff, that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disability arose during service or is otherwise related to any incident of service, to include as a result of his in-service fall. 
 
The examiner should provide a rationale for the conclusions reached.

4.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


